Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 1 of 9

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

ONE HUNDRED MILES,
Plaintiff,
v.
Docket No. 4:21-cv-00134-RSB-CLR
THE UNITED STATES ARMY CORPS OF
ENGINEERS et al.,

Defendants.

 

 

SECOND DECLARATION OF CATHERINE RIDLEY

 

I, Catherine Ridley, declare as follows:

1. My name is Catherine Ridley. I am over the age of eighteen and am competent to
give this declaration. This declaration is based on my personal knowledge, information, and
belief.

2. I previously submitted a declaration dated April 29, 2021 in support of One
Hundred Miles’ Motion for Preliminary Injunction.

3. I have been exceptionally fortunate to have worked with Georgia’s loggerhead sea
turtles over the past 20 years—a time period spanning nearly half of my life. When I reflect on
this work and why loggerhead sea turtles are important to me, what stands out the most are the
specific moments I have shared with individual turtles and the unique connections I have formed
with these animals over the years.

4. As the Coordinator for the St. Simons Island Sea Turtle Project, my team of
volunteers and I respond to every emergence (crawls and nests), and mark and monitor each nest

throughout the season. Many of the nesting females are older than I am, and I reflect on their

l
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 2 of 9

histories and the significant investments that past generations of sea turtle biologists have
contributed towards their survival.

5. I remember each turtle I have met while working on nesting projects on both St.
Simons and Jekyll Islands— including the very first loggerhead I ever encountered on the beach.
I first spotted her as she emerged from the Atlantic Ocean near the southern end of Jekyll Island
in May 2002. I stayed watching her for nearly two hours as she dug her body pit and egg
chamber with her back flippers, laid her eggs in the dunes, crawled back to the sea, and
disappeared into the waves. I can still picture the epibiota growing on her carapace—tiny
organisms like barnacles and skeleton shrimp—and the way the bioluminescent plankton lit up
the night sky in streaks of blue and green when I touched her shell. At the time, I was just a few
weeks into my new summer position as a sea turtle technician for the Jekyll Island Sea Turtle
Project. I'd taken the job expecting that I would be ready to move on to a different opportunity
after the season ended. As it turned out, that first encounter changed the entire trajectory of my
career and life. To share the beach with an animal whose species has persisted since the time of
the dinosaurs was pure magic—that’s the only way I know to describe it.

6. Since then, ’ve gotten to know many of our nesting turtles, both on the beach and
through my participation in collaborative research projects like our telemetry/tagging projects in
2004-2005 and the Northern Recovery Unit Loggerhead DNA project. I have contributed to this
project since its first year in 2006. Along with the other projects on the coast, my volunteers and
I take one egg from every nest to send to Dr. Brian Shamblin and the geneticists at the University
of Georgia, who have created an extensive database identifying every nesting female from
Georgia, South Carolina, and North Carolina. Genetic tagging information on each nesting

female is posted on seaturtle.org throughout the season, and my volunteers and I regularly check
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 3 of 9

to see which turtles have nested on St. Simons, Jekyll, and surrounding islands. Using this data,
we can tell how frequently the females are returning to nest and on which islands—sometimes
they exhibit extremely high site fidelity and stay close to one particular island; other times they
jump around from island to island. My colleagues and I share information about specific turtles;
we post stories about them on social media and give reports during pre- and post-season
meetings. I also regularly follow the turtles identified by nighttime tagging projects on Jekyll and
Wassaw Islands.

7. Through the genetics project, we also learn about our nesting turtles’ familial
relationships—-daughters and mothers that are both actively laying nests along our coast, for
example. In at least two cases, we’ve identified multi-generational sets of grandmothers,
mothers, and daughters all still actively nesting in the Southeast.

8. Participating in this project and following the individual stories is one of my
favorite parts of my role because I am able to connect with these females on a personal level. It is
also exciting for my team of volunteers and is one of the ways that I use to keep volunteers and
other followers engaged. We often talk about how lucky we are to know their stories, follow
their travels, and we celebrate each time certain turtles return to our coast to nest.

9. Our turtles—the ones we know by name, and the ones we’ve encountered on the
beach—remind us of why we do this work, even when it requires early mornings or long, hot
days, or during inclement weather. Because as much as I love this work and am grateful for the
opportunity, there are still hard days—mornings when it’s hard to wake up so early or
inconvenient to devote time to a nest on top of other responsibilities. There are many days when

it’s easy to get disheartened by the incredible volume of threats to our wildlife and the challenges
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 4 of 9

to our day-to-day conservation efforts, and to wonder if the work we are doing will ever pay off.
If we didn’t have these individual connections to go on, we might be tempted to give up.

10. _ Fortunately, my love of Georgia’s loggerhead sea turtles isn’t based on a general
idea or a superficial connection—it’s been built over my years spent with individual females and
tracking their stories. The relationships we have developed with our favorite turtles help us stay
connected to the long-term goal of recovering loggerheads in Georgia—even when that goal
feels unachievable or decades away, we are motivated to continue because we know our efforts
are valuable to the individuals we know and care about.

Il. | One of the most beloved and well-known of our nesting turtles is “Big Bertha.”
She was first tagged on the north end of Cumberland Island in 1980 and has continued to nest on
Little Cumberland, Jekyll, and other nearby islands in the years since. I first met her in the dunes
on Jekyll Island in 2006. Our entire sea turtle cooperative follows her updates and celebrates
each new nesting encounter. Using the genetics project information, we know she has been
nesting for at least 36 years—she has the longest nesting history documented for loggerheads
anywhere in the world. She may still be nesting along our coast and if so, there is the possibility
she will return this summer.

12. There are many other nesting females that are important to me, many of whom are
likely still actively nesting along our coast. For example, in 2004, I participated in a telemetry
tagging project on Jekyll Island and other islands across the coast. We tagged and affixed
satellite telemetry devices to 12 nesting loggerheads over the course of the summer in order to
track the loggerheads’ inter-nesting movements and interactions. Because our project overlapped
with the G-8 summit being held on Sea Island that same summer, Georgia school children were

invited to name the tracked turtles—they researched and came up with “names” that honored and
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 5 of 9

represented the culture of the countries participating in the summit. I remember all of these
turtles and especially cherish my interactions with Tea Cake, Ormanda, Bellissima, Cherepakha,
Cherokee Rose, and Aurora. For many years afterwards, we tracked their migrations online, long
after they’d left our coast. We profiled the turtles in The Brunswick News, Savannah Morning
News, and other coastal newspapers. I developed hands-on lessons about each of them that I
used to teach school programs for Grades K-12. I still have a framed photo of Ormanda on my
wall, and since 2009, I have written extensively about these individual turtles and my time
working with them in a collection of short stories and personal essays. While we only have
genetic samples for some of the G8 turtles, they were all tagged and could be identified if killed.

13. In 2001 and 2002, I managed Coastal Encounters Nature Center on St. Simons. In
this role, I was the primary caretaker for a female sea turtle, Dylan, that had been rescued from a
beach on Jekyll Island in the late 1990s. When I left the nature center, Dylan moved on to other
locations—a facility on Jekyll Island and later, the Georgia Aquarium. Dylan was released back
into the ocean in 2008. I still think of her and our time together often and know that if she has
survived, she may already be or will likely soon be returning to our coastal waters.

14. Sometimes, we get to know a turtle from the field signs they leave on the beach or
through her nesting patterns. Another of my favorite turtles is missing a back flipper—we
affectionally called her “Stumpy.” Once, after documenting several false crawls with her distinct
crawl pattern (non-nesting emergences where the mother visits the beach but is unable to
complete her nesting attempt) I was able to find her and deposit the eggs she had been unable to
bury but had ultimately dropped directly on the beach just before my arrival. That relocated nest
resulted in a high hatch and emergence success, and the majority of hatchlings made it to the

ocean.
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 6 of 9

15. I especially enjoy seeing the adult turtles and finding their nests each summer—
it’s a personal thrill to decipher the field signs the mothers have used to disguise their nests and
the challenge of locating the precise location of the eggs. My entire volunteer team celebrates
every new emergence via texts, phone calls, and social media posts, and the public follows each
new nest on social media (our nesting posts often reach 30,000 or more people on Facebook.)

16. As part of my work, I often respond to dead turtles on our beaches, and I read the
GADNR weekly reports of turtle strandings and mortalities along our coast. I am deeply affected
when I encounter or learn about nesting females that have been killed. In some cases, we conduct
necropsies and find eggs that were in the process of being developed or about to be laid. I find it
devastating to think about the loss of her future nesting potential and impact, and I often linger
on the question of what we could have done differently to save her. It is especially difficult when
these are animals that we have gotten to know so intimately.

17. I worry that if the Corps is allowed to dredge this summer, we will face the very
real scenario that a nesting mother could lay her eggs on our beach one night and be killed by a
dredge the next day. Using information collected from the genetics project, we will be able to
identify the individual turtles killed and know their nesting histories leading up to their death—
where they have nested and how many nests they’ve laid. This would be devastating for me, and
my volunteers and other members of the public have told me that they would be similarly
affected.

18. For the past 20 years, these sea turtles have been an integral part of my life and
my family’s life. ’ve spent time with them during some of my most difficult moments and
through some of the most formative. As new mother myself, I closely identify with their

individual journeys and have spent significant time writing, researching, and teaching about their
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 7 of 9

individual stories. I have chosen to raise my family here specifically for these opportunities—not
only for myself, but so that my children can grow up to know and love these nesting turtles as
much as I do.

19. In the course of my work, I also speak to hundreds of beachgoers every summer
and listen to their connections to our turtles. People often stop me on the beach to tell me about
the nests they’ve “adopted” and follow closely throughout the season, and share detailed
accounts of how they’ve come to our coast year after year specifically for the chance to see
nesting females—and the joy they’ve felt when they finally do. I see first-hand the positive
economic impact sea turtles have for our state’s tourism and quality of life. In fact, many of the
volunteers on my team decided to move to St. Simons after encountering nesting females and in
order to continue working with them.

20. Iam also proud of my efforts as the first employee and one of the founders of the
Georgia Sea Turtle Center on Jekyll Island. We worked from 2005-2007 to create a facility that
would educate Georgians and visitors of all ages about sea turtles and the simple steps that they
could take to protect them. We created hands-on and age-appropriate exhibits and were
intentional about designing the facility and walkway through the rehab center so that visitors
could meet and get to know each of the individual patients. Today, more than 100,000 people
visit the Center annually, and I am grateful for its impact and the comments I routinely receive
from visitors. They tell me that about the attachments they have formed to the turtles they have
met, how they have symbolically adopted specific patients and followed them during their
treatment and release. As was the case when I worked on Jekyll, hundreds of people attend each
release in person (as well as thousands more virtually, on social media) and cheer as the

rehabilitated turtles are released back into the ocean. Many of these patients are adults or would
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 8 of 9

be large enough now that they will be present in our coastal waterways during the summer
months. Losing any of these well-known animals would have a significant impact on me and the
hundreds of thousands of visitors who have gotten to know each of them during the years.

21. The deep affinity and connection that Georgians, specifically OHM’s members,
feel towards these species, and the deep concern they have for their wellbeing, is reflected by the
overwhelming number of individuals—1,524 according to GADNR records—who submitted
comments to Georgia DNR opposing spring and summer dredging. Many of these individuals
also copied the Corps with their concerns.

22. | While my opinions on this case are informed by science and data, and a long
history of work with the Georgia Sea Turtle Cooperative, I do have a deep personal connection
to these animals, one that is shared by other members of the cooperative. Georgia’s nesting
loggerheads—Big Bertha, Ormanda, Tea Cake, Bellissima, Cherepakha, Aurora, Dylan, and
many others we have been fortunate enough to get to know—are what makes my work so deeply
meaningful and keeps me tied to Georgia’s coast. The thought of losing these or any of

Georgia’s turtles that we have all worked so tirelessly to protect is extremely upsetting to me.
Case 4:21-cv-00134-RSB-CLR Document 12-1 Filed 05/18/21 Page 9 of 9

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

(\ Os nna CAN M Guy |? er
LS At W/ WALK AC (OM yo I OLA | é f J C Z|
Catherine Ridley Fr ) Dates)

\
NS
